Citation Nr: 1711637	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for the residuals of a torn Achilles tendon, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disease or injury.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disease or injury.

5.  Entitlement to service connection for vitamin D deficiency, to include as secondary to service-connected disease or injury.




REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2009 and March 2014 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Board reopened the Veteran's claim seeking service connection for a bilateral knee disability and remanded the reopened claim, as well the claim to reopen service connection for a headache disorder and an initial service connection claim for the residuals of a torn Achilles tendon, for further development.

In September 2015, the Board reopened the Veteran's claim seeking service connection for a headache disorder and remanded the reopened claim, as well as the claims for service connection for the residuals of a torn Achilles tendon and bilateral knee disability.

The Board also assumed jurisdiction of the service connection claims for hearing loss and tinnitus, which were not addressed in the Board's June 2014 remand, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), for the purpose of remanding for a statement of the case (SOC). As the Agency of Original Jurisdiction (AOJ) issued a SOC in May 2016, and the Veteran has not yet submitted a document that could be reasonably construed as a formal appeal, those issues are not currently before the Board.

In a May 2016 rating decision, the RO granted service connection for left and right knee degenerative arthritis and assigned separate 10 percent ratings effective October 24, 2008. As the Veteran has not disagreed with the disability ratings or effective date assigned, such issues are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

In February 2017, the Veteran perfected his appeal for the issues of service connection for diabetes mellitus type II, sleep disorder, and vitamin D deficiency.  Although those claims do not appear to have been certified, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  As the Board is remanding these claims, there is no prejudice to the Veteran in the Board assuming jurisdiction over them for this limited purpose.

With regard to the characterization of the claims as indicated above, the Board notes that it must discuss all theories of entitlement raised by the Veteran or by the evidence of record. See Robinson v. Mansfield, 21 Vet. App. 545 (2008). Accordingly, the Board has recharacterized the claims (with the exception of headache disorder, granted herein) to include the theory of secondary service connection.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to service connection for diabetes mellitus type II, sleep disorder, and vitamin D deficiency are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's headaches had their onset in service.

2.  The Veteran does not have current residuals of a torn Achilles tendon, and has not had any residuals during the pendency of his claim.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for a headache disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for residuals of torn Achilles tendon are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

The record reflects that the RO provided the Veteran with the requisite notice regarding his claim for service connection for residuals of torn Achilles tendon in July 2009, prior to the initial September 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran with respect to the claim decided herein has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  Records pertaining to the conditions at issue are generally considered to be relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records, including Social Security Administration (SSA) records, have been obtained. The Veteran's Achilles tendon was medically evaluated in May 2016. The examination report has been reviewed and for the reasons indicated in the discussion below is adequate to make a determination on the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As the AOJ obtained the Veteran's SSA records and afforded him an adequate VA examination, the Board also finds that the AOJ substantially complied with the Board's previous remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a),(b) (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509 (1998).

The existence of current disability is the cornerstone of a service connection claim. Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110  and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). That a condition or injury occurred in service alone is not enough. There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit. Rabideau, supra. A current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves. McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Headache Disorder

The Veteran asserts that his headache disorder had its onset in service, and continued since service discharge. See, e.g., June 1978 notice of disagreement. Specifically, he reported that his headaches began in 1970, when he blacked out and fell to the floor. See, e.g., June 1978 VA Form 1-9 (formal appeal). He also reported that, as a medic, he often treated himself for the headaches during service. See, e.g., May 2015 VA examination report.

At the May 2016 VA examination, the Veteran was diagnosed with headaches.

During service, the Veteran received a neurology consultation for frequent episodes of dizziness in August 1970. The Veteran reported that on occasion he had blacked out and fallen down. He reported that he had fallen in April 1970 and hit his head. Later in August 1970, the Veteran complained of headaches and dizziness. The Board notes that the record contains a lay statement from a fellow soldier dated November 1977 which indicates that the Veteran complained of head pains during active duty.

Following service, treatment records dated between 1977 and 1978, as well as 2009 to 2011, reflect complaints of headaches. The Veteran has also competently and credibly reported that he experienced headaches since service, as evidenced by his multiple submissions for entitlement to service connection for headaches since shortly after discharge from active duty.

Based on the foregoing evidence, the Board finds that the Veteran has a headache disorder since service. 38 C.F.R. § 3.303 (b).

The Board acknowledges the negative opinion of the May 2016 VA examiner. However, the Board notes that the examiner incorrectly indicated that the Veteran did not seek care following service discharge for headaches. As this opinion was based in part on an inaccurate factual predicate, the Board affords it little, if any, probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).

Here, headaches were noted in service, the Veteran has consistently reported experiencing headaches since service, his testimony in this regard is competent and credible, and he has been diagnosed with headaches post-service.

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the headaches first manifested during service and continued since service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV.  Residuals of Torn Achilles Tendon

The Veteran contends that he has residuals of a torn Achilles tendon which were caused or aggravated by service or service-connected knee disabilities.

In this matter, the Board need not move beyond the initial inquiry involved in a service connection claim - i.e., the existence of residuals of a torn Achilles tendon. The Board has reviewed all of the medical and lay evidence of record, which reflects that the Veteran has not at any time had residuals of a torn Achilles tendon throughout the pendency of his claim. 

The Veteran submitted a claim for torn Achilles tendon in June 2009, noting that he was an outpatient at the VA hospital for a torn Achilles tendon in 1977 (several years after discharge from active duty). A March 1978 treatment record confirms that the Veteran sprained his Achilles tendon.  In a July 2009 statement, the Veteran posited that his knee disabilities may have led to the torn Achilles tendon.

On May 2016 VA ankle examination, the Veteran reported that he tore his left Achilles tendon while playing basketball in 1976/1977. He stated that he was a medic in service and wrapped the tendon himself. He stated he was offered surgery but he declined to allow it to heal itself. The Veteran stated that he no longer had left Achilles pain. He stated he was able to walk without it affecting his left Achilles. He denied flare-ups, functional loss or functional impairment of the left ankle. Range of motion testing of the left ankle was normal. There was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus. The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or range of motion. Muscle strength testing was normal. There was no ankylosis, instability, or dislocation. The examiner found that the Veteran did not have current residuals of left Achilles tendon tear, and consequently there was no relationship between the claimed Achilles tendon residuals and knee disability.

Based on the foregoing, the Board finds that the evidence preponderates against a residual disability attributable to the post-service Achilles tendon tear.  Both the medical and lay evidence reflect that the Veteran does not have current residuals of a torn Achilles tendon and has not had them during the pendency of the claim or for many years prior.  The Veteran stated that he no longer had left Achilles pain during the May 2016 VA examination and the examiner concluded that he did not have any residuals of this injury.  Moreover, VA primary care records dated between June 2009 and November 2015 do not reference any symptoms related to the Achilles tendon injury.  It is reasonable to infer that the Veteran would have identified such symptoms at a primary care visit when he had an opportunity to freely relate his contemporaneous medical problems and did in fact relate other problems.   AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Even under this broad definition of disability, however, the above evidence reflects that there has been no residual physical defect from the torn Achilles tendon.

Based on the above evidence of a lack of current residuals of a torn Achilles tendon, the Veteran's claim must be denied. Without a current disability, "there can be no service connection . . . ." Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a headache disorder is granted.

Service connection for residuals of a torn Achilles tendon is denied.


REMAND

With regard to the claims of service connection for diabetes mellitus type II, sleep disorder, and vitamin D deficiency, the Veteran has not yet been afforded an examinations and opinions. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

The evidence indicates there are current diagnoses of diabetes mellitus type II, a sleep disorder, and vitamin D deficiency. Additionally, the evidence of record suggests that these disorders may be caused or aggravated by the Veteran's recently service-connected vestibular neuronitis (claimed as vertigo and dizziness). Such evidence meets the low McLendon threshold. The evidence of record therefore warrants remand for an examination for the claimed diabetes mellitus type II, sleep disorder, and vitamin D deficiency.

All outstanding treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2. Obtain and associate with the claims file any outstanding VA and private treatment records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3. Schedule the Veteran for a VA examination/s to determine the nature and etiology of his diabetes mellitus type II, sleep disorder, and vitamin D deficiency.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinions:

a) Is it at least as likely as not (i.e., probability of 50 percent or more) that: i) diabetes mellitus type II; ii) a sleep disorder; and iii) vitamin D deficiency had its onset during service or is otherwise related to service?

b) If not, is it at least as likely as not that: i) diabetes mellitus type II; ii) sleep disorder; and iii) vitamin D deficiency was caused or aggravated by a service-connected disease or injury, including vestibular neuronitis?

4. After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection diabetes mellitus type II, a sleep disorder, and vitamin D deficiency should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


